DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Deidra Ritcherson on 08/18/2022.
Independent claims 1 and 20 are amended to include the limitation of dependent claim 9. Independent claim 11 is amended to include the limitation of dependent claim 18. Accordingly, dependent claims 9 and 18 are canceled. See below.

Proposed Examiner’s Amendments for Application 16/950,610
This listing of claims will replace all prior versions of claims in the application:

Listing of Claims:

1.	(Currently Amended) A quantum mechanical circuit comprising:
	a substrate;
	a first electrical conductor and a second electrical conductor provided on the substrate and spaced apart to provide a gap therebetween; and
	a third electrical conductor to electrically connect the first electrical conductor and the second electrical conductor,
	wherein the third electrical conductor is a poor thermal conductor , wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate.

2.	(Original) The quantum mechanical circuit according to claim 1, wherein the third electrical conductor comprises at least one of Copper-Nickel (CuNi) or stainless steel. 

3.	(Original) The quantum mechanical circuit according to claim 2, wherein CuNi has an electrical resistivity that is approximately 3.8 x 10-8 .Qm at ambient temperature and a thermal conductivity that is between about 25 W/m°K and 40 W/m0K.

4.	(Original) The quantum mechanical circuit according to claim 1, wherein the first and second electrical conductors comprise copper (Cu). 

5.	(Original) The quantum mechanical circuit according to claim 1, wherein the first, second and third electrical conductor are configured to transmit a radiofrequency electrical current. 

6.	(Canceled)

7.	(Currently Amended) The quantum mechanical circuit according to claim [[1]]21, wherein the fasteners comprise brass.

8.	(Original) The quantum mechanical circuit according to claim 1, wherein the first and second electrical conductors are connected to electrical ground. 

9.	(Canceled) 

10.	(Original) The quantum mechanical circuit according to claim 1, further comprising attenuator chips electrically coupled the first and second electrical conductors.

11.	(Currently Amended) A superconducting quantum mechanical computer comprising:
	a refrigeration system comprising a temperature-controlled vessel;
	a quantum processor disposed within the temperature-controlled vessel, the quantum processor comprising a plurality of qubits; and
	a superconducting circuit disposed inside the temperature-controlled vessel, the superconducting circuit comprising:
	a substrate;
	a first electrical conductor and a second electrical conductor provided on the substrate and spaced apart to provide a gap therebetween; and
	a third electric conductor to electrically connect the first electrical conductor and the second electrical conductor, the third electrical conductor being a poor thermal conductor,
	wherein each of the plurality of qubits is provided on the substrate and is at least electrically connected to ground via at least one of the first or second electrical conductors, wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate.

12.	(Original) The superconducting quantum mechanical computer according to claim 11, wherein the third electrical conductor comprises at least one of Copper-Nickel (CuNi) or stainless steel. 

13.	(Original) The superconducting quantum mechanical computer according to claim 12, wherein CuNi has an electrical resistivity that is approximately 3.8 x 10-8 Qm at ambient temperature and a thermal conductivity that is between about 25 W/m°K and 40 W/m0K. 

14.	(Original) The superconducting quantum mechanical computer according to claim 11, wherein the first and second electric conductors comprise copper (Cu). 

15.	(Original) The superconducting quantum mechanical computer according to claim 11, wherein the first, second and third electrical conductor are configured to transmit a radiofrequency electrical current. 

16.	(Original) The superconducting quantum mechanical computer according to claim 11, wherein the third electrical conductor is coupled to the substrate using fasteners. 

17.	(Original) The superconducting quantum mechanical computer according to claim 11, wherein the first and second electrical conductors are connected to electrical ground. 

18.	(Canceled)

19.	(Original) The superconducting quantum mechanical computer according to claim 11, further comprising attenuator chips electrically coupled to the first and second electrical conductors.

20.	(Currently Amended) A method of manufacturing a quantum mechanical circuit comprising:
	providing a substrate having a top face and a bottom face;
	forming a conductive layer on at least one of the top face and bottom face of the substrate;
	forming conductor lines in a selected pattern on the substrate by removing portions of the conductive layer, the conductor lines including a first electrical conductor and a second electrical conductor on the substrate, the first electrical conductor and the second electrical conductor being spaced apart and separated by a gap therebetween; and
	electrically connecting the first electrical conductor and the second electrical conductor 
using a third electrical conductor, the third electrical conductor being a poor thermal conductor, wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate. 

21.	(New) The quantum mechanical circuit of claim 1, wherein the third electrical conductor is coupled to the substrate using fasteners.


Allowable Subject Matter
Claims 1-5, 7, 8, 10-17, 19-21 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A quantum mechanical circuit comprising: a substrate;
a first electrical conductor and a second electrical conductor provided on the substrate and spaced apart to provide a gap therebetween; and a third electrical conductor to electrically connect the first electrical conductor and the second electrical conductor, wherein the third electrical conductor is a poor thermal conductor, wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate.
          Therefore, claim 1 and its dependent claims 2-5, 7, 8, 10, 21 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A superconducting quantum mechanical computer comprising: a refrigeration system comprising a temperature-controlled vessel; a quantum processor disposed within the temperature-controlled vessel, the quantum processor comprising a plurality of qubits; and a superconducting circuit disposed inside the temperature-controlled vessel, the superconducting circuit comprising:
a substrate; a first electrical conductor and a second electrical conductor provided on the substrate and spaced apart to provide a gap therebetween; and a third electric conductor to electrically connect the first electrical conductor and the second electrical conductor, the third electrical conductor being a poor thermal conductor, wherein each of the plurality of qubits is provided on the substrate and is at least electrically connected to ground via at least one of the first or second electrical conductors, wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate.
          Therefore, claim 11 and its dependent claims 12-17, 19 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 20 with the allowable feature being; A method of manufacturing a quantum mechanical circuit comprising: providing a substrate having a top face and a bottom face; forming a conductive layer on at least one of the top face and bottom face of the substrate; forming conductor lines in a selected pattern on the substrate by removing portions of the conductive layer, the conductor lines including a first electrical conductor and a second electrical conductor on the substrate, the first electrical conductor and the second electrical conductor being spaced apart and separated by a gap therebetween; and electrically connecting the first electrical conductor and the second electrical conductor using a third electrical conductor, the third electrical conductor being a poor thermal conductor, wherein the first electrical conductor and the second electrical conductor are electrically decoupled by providing the gap between the first electrical conductor and the second electrical conductor within the substrate. 
          Therefore, independent claim 20 is allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847